t c memo united_states tax_court richard m kriske petitioner v commissioner of internal revenue respondent docket no filed date richard m kriske pro_se blaine c holiday for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue is whether section references are to the internal_revenue_code in effect during the year at issue and rule references are to the tax_court rules_of_practice and procedure the period of limitations expired before the issuance of the notice_of_deficiency petitioner resided in minneapolis minnesota at the time he filed his petition the facts may be summarized as follows petitioner timely filed his federal_income_tax return for on that return petitioner claimed deductions for various expenses respondent commenced an examination of petitioner's return petitioner was unable to locate records substantiating deductions that he had claimed on his return the period of limitations for making an assessment would have expired on date petitioner executed a form_872 consent to extend the time to assess tax on date and respondent executed the form on date the consent provided that the amount of any federal_income_tax due on the return could be assessed at any time on or before date on date respondent issued a notice_of_deficiency to petitioner petitioner does not dispute the substantive tax adjustments contained in the notice_of_deficiency rather he contends that the notice_of_deficiency was untimely sec_6501 provides with exceptions not relevant here that the amount of any_tax shall be assessed within years after the return was filed that period of limitations is suspended if a notice_of_deficiency is sent to the taxpayer anda petition is filed with this court see sec_6503 sec_6501 provides that before the expiration of the period of limitations in sec_6501 the parties may consent in writing to the assessment after such time and the tax may be assessed at any time prior to the expiration of the period agreed upon petitioner acknowledges that he executed the consent to extend the period of limitations he maintains however that the consent he executed is invalid because it is an adhesion contract according to petitioner an adhesion contract is not binding where there is in fact some obvious differences in power and of course differences in knowledge he maintains that respondent was the stronger party and gave me no choice this is whimsical nonsense while a consent to extend the period of limitations is not a contract contract principles are relevant because a written_agreement is necessary see 80_tc_1035 it may be that if petitioner had not executed the consent respondent would have issued the notice_of_deficiency at an earlier date but petitioner was under no duress to execute the consent see ballard v commissioner tcmemo_1987_471 petitioner could have refused respondent would have issued a notice_of_deficiency and petitioner presumably would have been before this court rather he and respondent agreed to extend the period of limitations so that petitioner could obtain records and the parties could settle the dispute the dispute however was not settled nonetheless the consent was valid and the notice_of_deficiency was timely decision will be entered for respondent
